DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Quayle
This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims (1, 11, 17, 20) are objected to because of the following informalities:  
In claim 1, line 8 the limitation of “said produces” should be rewritten as “said plurality of produces”.  In line 9, 14, 26, 29, 30 the limitation of “the produces” should be rewritten as “said plurality of produces”.  In line 22, 23 the limitation of “said plurality thereof” should be rewritten as “said plurality of produces”.  
In claim 11, line 2 the limitation of “a plurality of N of points” should be rewritten as “a plurality of N of points, where N is an integer”.  In line 3, the limitation of “said plurality of N thereof” should be rewritten as “said plurality of N of points”.  
In claim 17, line 5, 9 the limitation of “said produces” should be rewritten as “said plurality of produces”.  In line 10, 14, 30, 33 the limitation of “the produces” should be rewritten as “said plurality of produces”.  In line 25-26 the limitation of “said plurality thereof” should be rewritten as “said plurality of produces”.  
In claim 20, line 3 the limitation of “a plurality of N of points” should be rewritten as “a plurality of N of points, where N is an integer”.  In line 5, the limitation of “said plurality of N thereof” should be rewritten as “said plurality of N of points”.  Appropriate correction is required.


Allowable Subject Matter
Claims (1-20) are allowed.
Prior of record fails to teach the underlined portion:
1. A vision-guided automated intelligent system for removal of an unwanted portion of a produce, comprising: a loading station for entering a plurality of produces into the system ; a vision station operatively coupled to said loading station and equipped with images acquisition sub-system for acquiring images of the produces received from said loading station; a cutting station operatively coupled to said vision station and equipped with a cutting mechanism for removal of an unwanted portion of said produces, said cutting station being configured to separate the unwanted portions from the produces according to separation trajectories; an unloading station operatively coupled to said cutting station for unloading produces devoid of said unwanted portion; a conveyor sub-system operatively coupled to said loading, vision, cutting and unloading stations to transport the produces therealong; a processor sub-system operatively coupled at least to said vision, cutting and unloading stations and said conveyor sub-system, and a network training mechanism operatively coupled to said processor sub-system, said network training mechanism including a bank of the training images, each training image being provided with a corresponding ground truth cutline; wherein said processor sub-system includes (a) a convolutional neural network trained, based on said network training mechanism, to identify at least a first produce from said plurality thereof to be cut and at least a second produce from said plurality thereof to be rejected from cutting, (b) a regression deep neural network integrated in said convolutional neural network and trained to compute a cutline trajectory for said at least first and second produce based on the images of the produces acquired by said images acquisition sub-system at said vision station, and (c) a synchronization processor unit including at least one shaft encoder configured to track locations of said unwanted portions of the produces based on the images of the produces acquired by said images acquisition sub-system at said vision station, wherein said synchronization processor unit is configured to synchronize motion of the conveyor sub-system with actuation of said cutting mechanism for cutting said at least first produce along a respective cutline trajectory computed for said at least first produce and with refraining said cutting mechanism from an interaction with said at least second produce.
17. A method for vision-guided automated removal of an unwanted portion of a produce, comprising: entering a plurality of produces into a loading station; operatively coupling a vision station to said loading station, equipping said vision station with images acquisition sub-system, and acquiring images of said produces received from said loading station; operatively coupling a cutting station to said vision station, establishing a cutting mechanism at said cutting station for removal of an unwanted portion of said produces, said cutting station being configured to separate the unwanted portions from the produces according to separation trajectories; operatively coupling an unloading station to said cutting station for unloading produces devoid of said unwanted portion; operatively coupling a conveyor sub-system to said loading, vision, cutting and unloading stations and transporting the produces therealong; operatively coupling a visual data processor sub-system at least to said vision, cutting and unloading stations and said conveyor sub-system, configuring said visual processor sub-system with (a) a convolutional neural network, (b) a regression deep neural network integrated in said convolutional neural network, and (c) a synchronization processor unit configured with at least one shaft encoder; operatively coupling a network training mechanism to said visual processor sub-system, and feeding said network training mechanism with a set of training produces images, each produce image being provided with a corresponding ground truth cutline; training said convolutional neural network, by operatively interacting with said network training mechanism, to identify at least a first produce from said plurality thereof to be cut and at least a second produce from said plurality thereof to be rejected from cutting; training said regression deep neural network, by operatively interacting with said network training mechanism, to compute a cutline trajectory for said at least first and second produce based on the images of the produces acquired by said images acquisition sub-system at said vision station; tracking, by said shaft encoder, locations of said unwanted portions of the produces based on the images of the produces acquired by said images acquisition sub-system at said vision station; synchronizing, by said synchronization processor unit, displacement of the conveyor sub-system with actuation of said cutting mechanism; cutting said at least first produce along a respective cutline trajectory computed for said at least first produce; and refraining said cutting mechanism from an interaction with said at least second produce.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        April 19, 2022